Case 0:21-cv-60125-RNS Document 15-6 Entered on FLSD Docket 04/12/2021 Page 1 of 4


Subject:    RE: Benlida adv. Circuitronix; proposed complaint
Date:       Wednesday, January 20, 2021 at 10:10:38 AM Eastern Standard Time
From:       Chauncey Cole
To:         Richard Lerner
CC:         Jean-Claude Mazzola, Steven PriKi
AHachments: image001.jpg, image002.jpg, RE: Benlida Payment Detail and bank slip- April 2019
            Invoices.eml, Benlida Payment Detail and bank slip- May 2019 Invoices.eml, RE: Benlida
            Payment Detail and bank slip- June 2019 Invoices.eml, Benlida Payment detail and bank slip
            for-July 2019 invoices.eml, Benlida Payment detail for August 2019 invoices.eml, Benlida
            Payment detail for September 2019 invoices.eml

Good Morning Richard,
      I’ve had a chance to speak to my client about the updated draft complaint. As
before, they are a little perplexed by the claim that all of these invoices have not been
paid. They will need additional time to have their accounting staff review all of the
invoices listed in the new complaint, and pull out the appropriate records and
confirmations, but it seems clear that there is a very serious disconnect between their
records and what is alleged in the complaint.

       It may take some time to gather all of the material given that the previous claim
by BLD was for around $5.3 million, and that amount has now jumped all the way up
to around $13.7 million. However, some of the materials that I was provided when
CTX reviewed the original draft complaint do appear to confirm that many of the
invoices listed in the new complaint were actually paid in full. I have attached here a
series of monthly statements and payment details covering the period from April 2019
to September 2019, which were sent by CTX to BLD. The last time I met with my
client’s accounting folks, they seemed quite confident that they could provide
documentation showing payments for any period throughout the time these companies
have done business together.

       As before, my clients are open to having any kind of meeting or discussion that
may be helpful in resolving this, including having the principals meet, having lawyers
or accounting staff meet, or any other combination that makes sense. They have also
said repeatedly that if they legitimately owe anything, they will pay it. However, at
this point they certainly feel that they do not owe anything and the impression is that
BLD is just making unfounded claims for large sums. The fact that the amount being
claimed suddenly increased by over $8 million certainly contributes to the feeling that
the claim is arbitrary and will not hold up in court. Nonetheless, we are open to any
sort of dialogue that may be helpful in achieving a resolution, we are in the process of
analyzing the latest claim and gathering the appropriate records, and I would be happy
to share with you any information that may be useful in resolving this matter.
RespecTully yours,



                                                                                                     Page 1 of 4
Case 0:21-cv-60125-RNS Document 15-6 Entered on FLSD Docket 04/12/2021 Page 2 of 4


Chauncey D. Cole IV, Esq.

Chauncey Cole, PA
9100 South Dadeland Blvd., Suite 1553
Miami, FL 33156
chauncey.cole@coletrial.com
Direct: 786-497-7053
Mobile: 518-229-2782

From: Richard Lerner <Richard@mazzolalindstrom.com>
Sent: Friday, January 15, 2021 10:14 AM
To: Chauncey Cole <chauncey.cole@coletrial.com>
Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>; Steven PriKi
<steven@mazzolalindstrom.com>
Subject: RE: Benlida adv. Circuitronix; proposed complaint

Chauncey,

Overnight, we received an email from our client Benlida direcang that we ﬁle the complaint on Tuesday, as
they felt it extremely unlikely that this macer will move towards resoluaon without an acaon actually being
brought. I wrote back this morning (which is aKer business hours in China) to advise that Monday is a holiday
here in the USA, and requested that they not direct us to pull the trigger on liagaaon before Wednesday.

I suspect we won’t hear back unal Sunday (which will be Monday morning in China).

Meaname, I’m just lehng you know, so that you understand why we might be forced to ﬁle on Tuesday. Of
course, I’ll keep you posted if they agree on Sunday to hold oﬀ another day. Maybe if on Tuesday (or before)
you can present an oﬀer, or at least tell me that an oﬀer will be presented on Wednesday, I’ll be able to buy
some ame.

Rich




From: Chauncey Cole <chauncey.cole@coletrial.com>
Sent: Monday, January 11, 2021 5:03 PM
To: Richard Lerner <Richard@mazzolalindstrom.com>
Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>; Steven PriKi
<steven@mazzolalindstrom.com>
Subject: RE: Benlida adv. Circuitronix; proposed complaint

Hi Richard,
         I would be happy to speak with you. I’m in the middle of a trial that is scheduled to conclude on
Wednesday aKernoon or Thursday morning. I could speak with you on Thursday aKernoon or Friday if that
works for you.

RespecTully yours,

Chauncey D. Cole IV, Esq.



                                                                                                          Page 2 of 4
Case 0:21-cv-60125-RNS Document 15-6 Entered on FLSD Docket 04/12/2021 Page 3 of 4


Chauncey Cole, PA
9100 South Dadeland Blvd., Suite 1553
Miami, FL 33156
chauncey.cole@coletrial.com
Direct: 786-497-7053
Mobile: 518-229-2782

From: Richard Lerner <Richard@mazzolalindstrom.com>
Sent: Monday, January 11, 2021 10:36 AM
To: Chauncey Cole <chauncey.cole@coletrial.com>
Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>; Steven PriKi
<steven@mazzolalindstrom.com>
Subject: RE: Benlida adv. Circuitronix; proposed complaint

Dear Chauncey,

Before we e-ﬁle, would you like to set up a conference call? We’re precy ﬂexible. How about tomorrow
aKernoon? If so, please suggest a ame.

Rich

                           Richard E. Lerner
                           Mazzola Lindstrom LLP
                           1350 Avenue of the Americas, 2nd Floor, New York, NY 10019
                           1999 Avenue of the Stars, Ste. 1100, Los Angeles, CA 90067
                           D: 646.813.4345 | M: 917.584.4864 |
                           richard@mazzolalindstrom.com www.mazzolalindstrom.com
                           NEW YORK * LOS ANGELES




From: Richard Lerner
Sent: Friday, January 8, 2021 1:19 PM
To: Chauncey Cole <chauncey.cole@coletrial.com>
Cc: Jean-Claude Mazzola <jeanclaude@mazzolalindstrom.com>; Ruofei Xiang
<ruofei@mazzolalindstrom.com>; Richard Lerner <Richard@mazzolalindstrom.com>; Jessica Chen
<jessica@mazzolalindstrom.com>; Steven PriKi <steven@mazzolalindstrom.com>
Subject: Benlida adv. Circuitronix; proposed complaint

Dear Chauncey,

As we discussed before Thanksgiving, we are now forwarding to you a ﬁnalized version of the complaint that
we intend to ﬁle in behalf of our client Benlida early next week against Circuitronix.

We are, of course, amenable to speaking with you before we ﬁle, if you think it might be useful. If you require
any professional courtesies in this regard, please let us know.

Could you also let us know whether you will waive service aKer we ﬁle the complaint.

                                                                                                           Page 3 of 4
Case 0:21-cv-60125-RNS Document 15-6 Entered on FLSD Docket 04/12/2021 Page 4 of 4



Best regards,

Rich Lerner

                    Richard E. Lerner
                    Mazzola Lindstrom LLP
                    1350 Avenue of the Americas, 2nd Floor, New York, NY 10019
                    1999 Avenue of the Stars, Ste. 1100, Los Angeles, CA 90067
                    D: 646.813.4345 | M: 917.584.4864 |
                    richard@mazzolalindstrom.com www.mazzolalindstrom.com
                    NEW YORK * LOS ANGELES




                                                                                 Page 4 of 4
